EXHIBIT 14
           Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

SADIS & GOLDBERG, LLP,

                 Plaintiff,

        -v-                                                           No. 14-CV-913-LTS

SUMANTA BANERJEE,

                 Defendant.

-------------------------------------------------------x


                                            MEMORANDUM ORDER

                 Plaintiff Sadis & Goldberg, LLP (“Sadis & Goldberg” or “Plaintiff”) commenced

this breach of contract action against Defendant Sumanta Banerjee (“Banerjee” or “Defendant”)

in February 2014, following the dismissal without prejudice of an action seeking substantially

the same relief on the same facts (Civil Action No. 13-CV-7355-LTS (the “2013 Action”)).

Plaintiff sought to recover legal fees billed in connection with the defense of another action in

which Plaintiff represented Banerjee. (See Complaint, Docket Entry No. 2.) The Court entered

judgment in Plaintiff’s favor by default in this action on April 28, 2015, and Defendant now

moves to vacate that judgment.

                 The Court has jurisdiction of this case under 28 U.S.C. § 1332.

                 For the following reasons, Defendant’s motion is denied in its entirety.


                                                 BACKGROUND

                 As extensively set forth in filings in connection with earlier motion practice in the

instant action (see, e.g., Docket Entry No. 16), Plaintiff was repeatedly unsuccessful in

attempting to serve Defendant in both this action and the 2013 Action. Plaintiff was first


BANERJEE MOTION TO VACATE                                  VERSION MARCH 30, 2017                    1
          Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 2 of 8



unsuccessful in its attempts to serve Plaintiff with the summons and complaint in the 2013

Action at a residential address in the United States that was associated with members of his

immediate family—his wife was served but then sent a letter to a Sadis & Goldberg attorney,

with a copy to the Clerk of this Court, denying that the Defendant lived at the address, asserting

that the Defendant had returned to India to live and providing a street address in India. Plaintiff

then unsuccessfully attempted Hague Convention service of the papers in the 2013 Action at the

street address in India that had been provided by Defendant’s wife; service was effectuated on

Defendant’s mother at “Flat 142B” of that address. Plaintiff’s mother’s Indian attorney wrote to

the Indian Central Authority, denying that the Defendant lived in the unit at which she had

received the papers, and Defendant’s mother sent an affidavit to Plaintiff to the same effect. (See

The 2013 Action, 13-CV-7355-LTS, Docket Entry No. 6; Civil Action No. 14-CV-913, Docket

Entry No. 13-13.) Finally, Plaintiff unsuccessfully initiated Hague Convention service on

Defendant with the summons and complaint in the instant action at the Indian street address, but

the Indian Central Authority never responded to Plaintiff’s request for service.

                 Following these numerous failed attempts, Plaintiff applied to this court for

authorization of an alternative form of service pursuant to Rule 4(f)(3) of the Federal Rules of

Civil Procedure. On July 3, 2014, having considered and found sufficient Plaintiff’s earlier

efforts to serve Defendant, the Court authorized service by email through an email address that

Defendant had used in connection with litigation in the District of Massachusetts. (See Docket

Entry No. 16.)

                 Following Defendant’s failure to respond to the summons and complaint, Plaintiff

applied for permission to engage in default judgment motion practice, and the Court authorized

the motion practice. (See Docket Entry No. 21.) Plaintiff served its motion papers on Defendant




BANERJEE MOTION TO VACATE                          VERSION MARCH 30, 2017                             2
          Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 3 of 8



by both email and “express mail” to what Plaintiff believed was the Defendant’s “last known

address in India,” and, i.e., the one that had been provided by Defendant’s wife to Plaintiff.

(Docket Entry No. 23.) On January 12, 2015, Plaintiff filed a properly-supported motion for

default judgment against Defendant and served Defendant by email and U.S. Postal Service

international mail to the street address in India. (See Docket Entry Nos. 33-36.) Defendant did

not respond to Plaintiff’s default judgment motion.

               On February 6, 2015, the Court granted the motion, and directed Plaintiff to

provide the Court with “affidavits attesting to the accuracy, reasonableness, necessity and

pertinence of all work done pursuant to the terms of the parties’ retention agreement, and all

expenses incurred, for which Plaintiff seeks to recover compensation [and] evidence

documenting, and affidavits attesting to the reasonableness and propriety of, any other costs,

expenses or interest that it seeks to recover” by February 20, 2015. (Docket Entry No. 39.)

Plaintiffs complied with the Court’s deadline and filed evidentiary material on February 18,

2015, and served its filing on Plaintiff by email and international mail. (See Docket Entry Nos.

40, 41.) Defendant was directed to file any opposition by March 13, 2015. (See Docket Entry

No. 39.) He did not respond. On April 9, 2015, the Court awarded “Plaintiff $379,652.37 in

fees associated with its prior representation of Defendant, as well as prejudgment interest,

calculated at a rate of 1% per month for each invoice not paid within 30 days of receipt,” and

denied “Plaintiff’s request for $106,613.50 in fees associated with motion practice in this case”

in a memorandum order. (Docket Entry No. 43.) Judgment in favor of Plaintiff was entered on

April 28, 2015, and the case was terminated. (Docket Entry No. 46.)

               One year later, on April 27, 2016, Defendant initiated the instant motion practice

pursuant to Federal Rule of Civil Procedure 60(b), seeking an order declaring the default




BANERJEE MOTION TO VACATE                         VERSION MARCH 30, 2017                            3
          Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 4 of 8



judgment invalid as based on an invalid method of service. (See Docket Entry No. 48.)

Defendant admits that the email address that had been used for service belongs to him and is one

that he has used, but asserts that he had switched, because of excessive “spam,” to using his

wife’s email address in the Massachusetts litigation prior to the service of the summons and

complaint in this action. (See id.) He alleges that he only belatedly learned of the instant action

and the default judgment entered by this Court because a “friend” brought them to his attention

and that he subsequently went on to the Court’s online e-filing system and read the papers. (See

Docket Entry No. 65.)

               Defendant asserts that he wishes to defend against Plaintiff’s claim, principally on

the ground that the parties had entered into an agreement under which the subject debt was to

have been satisfied by Plaintiff’s foreclosure on Defendant’s interest in an entity rather than by

collection of a money judgment. (See Docket Entry Nos. 48, 65, 71.) Defendant proffers a copy

of the agreement upon which he relies for his contention that Plaintiff’s pursuit of a money

judgment is precluded. (See Docket Entry No. 48, at 46-47; see also Complaint, Docket Entry

No. 2, Ex. C.) Defendant also proffers that the street address in India at which Plaintiff

attempted to serve him is valid, but that he has not received documents Plaintiff claims to have

sent to him there by Federal Express. (See Docket Entry No. 48, at 10-12.)

               Plaintiff opposes the motion, contending that email service pursuant to the Court’s

July 3, 2014, order was proper, that Defendant’s putative defense is meritless and that his denial

of receipt of process is mendacious. Defendant has made additional submissions.

               The Court has reviewed thoroughly all of the parties’ submissions in connection

with this Rule 60(b) motion practice, as well as the submissions upon which the Court granted

the order authorizing alternative service and Plaintiff’s motion for default judgment.




BANERJEE MOTION TO VACATE                         VERSION MARCH 30, 2017                              4
          Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 5 of 8



               For the following reasons, Plaintiff’s motion is denied in its entirety.


                                            DISCUSSION

               Defendant argues that the judgment must be vacated as void because email

service on Indian residents is precluded by India’s objection to the Hague Convention Article 10

service provisions, that the email address used was not an appropriate one, and that he has a valid

defense to Plaintiff’s claim.

               The default judgment entered in favor of Plaintiff is not void because email

service was not precluded by India’s objection to Hague Convention Article 10 service. As the

Court explained in detail in its July 3, 2014, order allowing Plaintiff to serve Defendant by email

through an email address that Banerjee had used in connection with litigation in the District of

Massachusetts, the weight of authority on this point is that methods are not precluded unless

specifically enumerated and a signatory nation has specifically objected to them. (See Docket

Entry No. 16; see also F.T.C. v. Pecon Software Ltd., 2013 WL 4016272, at *4-5 (S.D.N.Y.

Aug. 7, 2013) (“where a signatory nation has objected to only those means of service listed in

Article 10, a court acting under Rule 4(f)(3) remains free to order alternative means of service

that are not specifically referenced in Article 10”) (internal brackets omitted).) Article 10

provides for service by postal channels, through judicial officers, and through other competent

persons in the State of destination. See Hague Convention on Service Abroad of Judicial and

Extrajudicial Documents art. 10, signed Nov. 15, 1965, in force Feb. 10, 1969, 20 U.S.T. 361,

658 U.N.T.S. 163. Article 10 does not address service by email. Id. Thus, although conceptual

analogies can be drawn between email and postal service, India’s lack of specific objection to

use of this technology, which is not a new technology, as a means of service leaves its use

permissible.



BANERJEE MOTION TO VACATE                         VERSION MARCH 30, 2017                           5
          Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 6 of 8



               Defendant further argues that the default judgment was improper because Plaintiff

did not comply with the time periods and procedures set forth in Article 15 of the Hague

Convention. However, because the Court authorized an alternative means of service in this case,

compliance with the Article 15 procedures was not a necessary predicate to Plaintiff’s

application to serve Defendant by email or its motion for judgment by default.

               The Court has discretion to authorize alternative forms of service even where the

country at issue is a Hague Convention signatory. See F.T.C. v. PCCare247Inc., 2013 WL

841037, at *3-4 (S.D.N.Y. Mar. 7, 2013). “The decision of whether to order service of process

under Rule 4(f)(3) is committed to the sound discretion of the district court.” United States v.

Lebanese Canadian Bank SAL, 285 F.R.D. 262, 266 (S.D.N.Y. 2012) (internal quotation marks

and citations omitted). When granting Plaintiff’s request to serve Defendant by email, the Court

found Plaintiff’s proffers sufficient after Plaintiff had made numerous, documented attempts to

serve Defendant in both the instant action and the original action, and the Court properly

exercised its discretion.

               Nor was there a denial of Defendant’s due process rights when the Court granted

Plaintiff’s requests to effectuate service by email. “Service by email alone comports with due

process where a plaintiff demonstrates that the email is likely to reach the defendant.” Pecon

Software Ltd., 2013 WL 4016272, at *5 (citations omitted). The Defendant does not deny that

the email address that was authorized for service by the Court in the July 3, 2014, order, belongs

to him and is one that he had used. (See Docket Entry Nos. 48, 65.)

               Even if the Court accepts Defendant’s assertion that his default was not willful,

vacatur of the default judgment is not a foregone conclusion because the Court’s clear preference

for adjudication on the merits in the context of default judgments presumes a meritorious




BANERJEE MOTION TO VACATE                        VERSION MARCH 30, 2017                            6
          Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 7 of 8



defense. See e.g., Indymac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., 2007 U.S. Dist.

LEXIS 93420, at *2 (S.D.N.Y. Dec. 19, 2007). Defendant, however, has not proffered such a

defense. His claims of fraud and the improper pursuit of a money judgment turn on an

interpretation of a written agreement that is inconsistent with the plain and unambiguous terms of

that agreement. (See Docket Entry No. 48, at 46-47; see also Complaint, Docket Entry No. 2,

Ex. C.) In that agreement, as indicated by his counter-signature, Defendant acknowledged a

preexisting money debt to Plaintiff and agreed to pay it. The agreement reflects Defendant’s

outstanding debt to Plaintiff as of the agreement’s date; the amount is consistent with evidentiary

material proffered by Plaintiff in support of its default judgment application. (See id.; Docket

Entry No. 40, Ex. C.) Although the agreement contemplates the pledge of Defendant’s interest

in an entity as collateral for his outstanding debt and potential foreclosure on that interest should

Defendant “fail to zero out [his balance]” on or before a specified date, the document does not

limit Plaintiff to that remedy, nor does it provide for any novation or release of the underlying

liability. (See Docket Entry No. 48, at 46-47; see also Complaint, Docket Entry No. 2, Ex. C.)

               Because Defendant was served properly, his due process rights were not violated,

and he has failed to proffer a meritorious defense, Defendant’s motion for relief from the default

judgment is denied and the judgment stands.



                                            CONCLUSION

               For the foregoing reasons, Defendant’s motion to set aside default judgment and




BANERJEE MOTION TO VACATE                          VERSION MARCH 30, 2017                               7
          Case 1:14-cv-00913-LTS Document 76 Filed 03/30/17 Page 8 of 8



motion to vacate default is denied.

               This Memorandum Opinion and Order resolves Docket Entry No. 48.



               SO ORDERED.




Dated: New York, New York
       March 30, 2017

                                                         /s/ Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                        United States District Judge




Copy Mailed To:
Sumanta Banerjee
58/1 Ballygunje Circular Rd.
Kolkata-19
West Bengal
India




BANERJEE MOTION TO VACATE                    VERSION MARCH 30, 2017                    8
